Citation Nr: 1008606	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-34 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1946 to June 
1948.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have bilateral hearing loss 
that is causally or etiologically related to his military 
service.

3.  The Veteran has been shown to have tinnitus that is 
causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
bilateral hearing loss was incurred in active service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In the decision below, the Board has granted the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus, and therefore, the benefits sought on appeal have 
been granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to service connection for bilateral 
hearing loss and tinnitus.  He has contended that he was 
exposed to acoustic trauma during his period of service and 
that this was the injury sustained from which his hearing 
loss and tinnitus resulted.  The Veteran is considered 
competent to relate a history of noise exposure during 
service. See 38 C.F.R. § 3.159(a)(2).  Moreover, his service 
records list his military occupational specialty as a 
gunner's mate third and indicate that he served aboard the 
USS Dickson, which corroborate his allegations of being 
exposure to gunfire aboard a ship.  There is no reason to 
doubt the credibility of his statements.  Accordingly, the 
Board concludes that the Veteran was exposed to acoustic 
trauma during service.

In addition, recent audiological examinations establish that 
the Veteran has a current hearing disability that satisfies 
the criteria of 38 C.F.R. § 3.385.  In this regard, the 
Veteran was afforded a VA examination in May 2008 and a 
private audiological examination in August 2009.  Those 
reports indicate that his auditory threshold is greater than 
40 decibels in multiple frequencies and that at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater.  His speech recognition scores were 
also 88 percent in both ears at the May 2008 VA examination 
using the Maryland CNC Test.  

The Board does acknowledge the May 2008 VA examiner's 
notation that the Veteran did not have any reports of 
tinnitus at the time of the examination; however, the Veteran 
disputed that finding in his September 2009 VA Form 9.  In 
particular, he stated that heard sounds when it was quiet.  
The August 2009 private audiologist further noted that the 
Veteran reported having intermittent tinnitus in both ears.  
McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a 
current disability exists if the diagnosed disability is 
present at the time the claim is filed or during the pendency 
of the claim, even if the disability resolves prior to 
adjudication).  The Veteran is competent to give evidence 
about what experiences; i.e., he is competent to report that 
he has experienced ringing in his ears. See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  Therefore, the Board finds that the 
Veteran does currently have bilateral hearing loss and 
tinnitus.

Thus, the remaining question pertaining to service connection 
is whether the Veteran's current bilateral hearing loss and 
tinnitus are related to his military noise exposure.  
Although the evidence does not show that the Veteran was 
treated for or diagnosed with hearing loss or tinnitus during 
service, the Board notes that the question is nevertheless 
whether the current condition is at least as likely the 
result of the injury he sustained in service, i.e., the 
acoustic trauma, as it is the result of another factor or 
other factors not related to service. 38 C.F.R. § 3.303(d).

The Board notes that there are two conflicting medical 
opinions associated with the claims file that pertain to the 
etiology of the Veteran's bilateral hearing loss and 
tinnitus.  In this regard, the May 2008 VA examiner opined 
that the Veteran's hearing loss is not the result of or 
caused by his military service.  In so doing, she observed 
that the Veteran never had formal hearing testing in service, 
but noted that he had reported first noticing his hearing 
loss in the 1960s.  The examiner commented that his current 
hearing loss did not fit the type, degree, or configuration 
of a noise-induced hearing loss.  She also questioned why the 
Veteran never had any formal hearing test since his 
separation from service if he believed the disorder was 
incurred in the military.  Thus, she stated that her opinion 
was based on the type of hearing loss, the 12-year gap 
between service and the reported onset of the disorder, and 
the lack of claims of acoustic trauma in the claims file. 

On the other hand, an August 2009 letter from a private 
audiologist noted the Veteran's history of military and 
recreational noise exposure and indicated that he had 
bilateral hearing loss and intermittent tinnitus.  Based upon 
the Veteran's history and a hearing evaluation, the 
audiologist opined that it is more likely than not that the 
military noise exposure contributed to his hearing 
impairment.  In her explanation, the audiologist referenced 
the definition of noise-induced hearing loss found in medical 
literature and noted that some individuals develop hearing 
loss from being exposed to noise on a long-term continuous 
bases or that loss could be a result of sudden blast of loud 
noise.  

In reviewing these two conflicting medical opinions, the 
Board notes that the May 2008 VA examiner commented that 
there were no claims of acoustic trauma in the claims file.  
However, prior to the examination, the Veteran did submit 
statements alleging noise exposure in service, and his 
service personnel records were associated with the claims 
file.  As previously discussed, he is competent to report 
such noise exposure.  The Board also notes that the May 2008 
VA examiner based her opinion partly on the fact that the 
Veteran did not have hearing loss in service or for many 
years thereafter.  However, the law does not require evidence 
of a hearing disability in service.  Instead, there need only 
be a basis for attributing the current disorder to an injury 
in service.   See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992). See also Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The Board observes that the August 2009 private audiologist 
did not indicate that she had reviewed the Veteran's entire 
claims file; however, as discussed above, the Veteran's 
reported history is competent and credible, and his military 
noise exposure has been conceded.  As such, the private 
audiologist did base her opinion on a substantiated event.  
In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court 
pointed out that reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran. See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (a medical opinion may not be discounted 
solely because the examiner did not review the claims file).  
In addition, the private audiologist cited to medical 
literature in support of her opinion.  Thus, the Board does 
find the opinion to be probative and persuasive.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence. See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments 
extend to medical evidence. See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion reached; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

Based on the foregoing, there is at least an approximate 
balance of positive and negative evidence regarding the 
issues at hand, and the Board finds that the evidence raises 
at least a reasonable doubt as to whether the Veteran's 
current bilateral hearing loss and tinnitus were incurred in 
service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also observes that the Court has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).  

Thus, for the reasons described above, the Board concludes 
that there is a reasonable doubt as to whether the Veteran's 
current bilateral hearing loss and tinnitus are causally or 
etiologically related to his period of service.  To the 
extent that there is any reasonable doubt, that doubt will be 
resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, the Board concludes that 
service connection for bilateral hearing loss and tinnitus is 
warranted.











ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for bilateral hearing loss is 
granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for tinnitus is granted.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


